DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear to the Examiner whether the term “equivalent ratio” is referencing molar equivalents or another concept.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,12,15,18 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2013/0030191 (US ‘191).
As to Claim 1, US ‘191 discloses a composition comprising a mixture of metal precursors wherein one of the metal complex precursors contains bis(2,2,6,6-tetramethyl-3,5-heptanedionato) strontium or bis(2,2,6,6-tetramethyl-3,5-heptanedionato) barium (para. 0051) and further contains tert-butylamine (para. 0056) as a solvent which the Examiner construes as equivalent to claimed Chemical Formula 1 when R1-R3 is C4 alkyl group and would contain an unshared electron pair as the compounds claimed and disclosed are the same structure. 
As to Claim 2, the heptanedionato species of metal precursors discussed above is construed by the Examiner as equivalent to beta-diketonate ligand of the instant claims. 

As to Claim 12, US ‘191 discloses vapor deposition methods of a metal precursor using atomic layer deposition using a chemisorption process which the Examiner construes as equivalent to vaporizing the metal precursor and depositing the vapor onto a substrate (para. 0070).
As to Claim 15, US ‘191 discloses the deposition process at a temperature of 250 to 350 deg C (para. 0075). 
As to Claim 18, US ‘191 discloses the deposition of the precursor compositions as making semiconductive thin films (para. 0062). 
As to Claim 19, see discussion of Claim 18 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6,7,13,14,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘191.
As to Claim 6, US ‘191 fails to disclose the compounds of Claim 6.
As to the difference, US ‘191 discloses the amines for use in the solvent as triethylamine or tert-butylamine (para. 0056). 
It would have been obvious to one ordinary skill in the art to utilize a pentyl group containing amine as structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
As to Claim 7, US ‘191 fails to specifically disclose the amount of the tert-butylamine in the precursor composition.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the solvent/precursor content of US ‘191 through routine experimentation for best results, As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 13, US ‘191 fails to specifically disclose a process whereby a second metal precursor containing the metal species claimed is vaporized and deposited onto a substrate. 
As to the difference, refer to the Claim 1 discussion wherein the metal precursors can be a mixture of strontium or barium species and can further contain Group IV metals such as titanium, hafnium and zirconium (para. 0037) wherein an ALD method is used to deposit as discussed in the 102 rejections. 

As to Claim 14, see discussion of Claim 13 above. 
As to Claim 16, the ALD deposition process includes a step of using ozone (para. 0073). 
	As to Claim 17, see discussion of Claim 13 above. 
Claim 1-5 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0074965 (US ‘965) and further in view of US ‘191.
As to Claim 1, US ‘965 discloses a composition for ALD deposited thin films wherein the organometallic precursor contains strontium or barium (Abstract) and the composition can further contain Lewis base ligands including amine compounds (para. 0028).
US ‘965 fails to disclose an amine compound of Chemical Formula 1. 
As to the difference, US ‘191 discloses a solvent of tert-butyl amine which would have an unshared electron pair as a solvent for use in a metal precursor solution composition (para. 0056)

As to Claim 2, US ‘965 discloses the ligands used to stabilize the metal include cyclopentadiene species (para. 0022). 
As to Claim 3, the structure of the organometallic compound in the prior art is M(Cp)2 wherein Cp would be equivalent to M is strontium or barium and Cp includes cyclopentadiene wherein R1-R5 substituents can be hydrogen or C1-C12 alkyl species (para. 0022) which is equivalent to the structure of claimed Chemical Formula 3. 
As to Claim 4, see discussion of Claim 3. 
As to Claim 5, see discussion of Claim 1. 
As to Claims 12-15, US ‘965 discloses a method whereby an atomic layer deposition method is used to vapor deposit the precursor compositions onto a substrate wherein the precursor materials can be different materials in alternating layers e.g. strontium and titanium (Fig. 1 and para. 0064) at a temperature of 250 to 500 deg C (para. 0064). 

As to Claims 17, see discussion of Claims 12-16 above. 
As to Claim 18, US ‘965 discloses thin films made from the composition (para. 0059).
As to Claim 19, US ‘965 discloses semiconductive devices made from the composition (para. 0061). 
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, there is no disclosure in the prior art of record of the physical properties of the composition or the components relative to each other nor is there any suggestion as to why said properties would be optimized in view of the prior art disclosures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/     Primary Examiner, Art Unit 1762                                                                                                                                                                                                   





/jt/ 3/25/2022